Title: From James Madison to John and James De Wolf, 30 November 1802
From: Madison, James
To: De Wolf, John,De Wolf, James


Gentlemen,
Department of State Washington 30th. Novr. 1802.
Your letter of the 18th. has been received stating that the board of Commissioners sitting in London under the British Treaty had refused your claim for further compensation on account of the capture and condemnation of the Snow Sukey, grounding their refusal on a mistaken conception, that the slave trade, in which she was engaged, was contrary to our laws at the time of capture.
If you recur to the article of the treaty under which the board is organized, you will find it stipulated, that their awards shall be “in all cases, final and conclusive,” and of course that no recurrence can be made, after they shall have decided, to any other authority to correct them. The awarding of costs and damages, which constituted the cases of your claim, being generally influenced by a variety of circumstances, and your Agent stating no more than that he understood the illegality of the slave trade was the ground of the unfavorable decision, it does not appear in fact, with much certainty, what it really was. But it might not be unadviseable for you to instruct your agent to make further enquiry, and if his intimation proved true, to suggest the mistake to the commissioners in the most suitable manner, that they may if possible, cause their decree to be reviewed. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   John and James De Wolf were wealthy slave traders from Bristol, Rhode Island. James was first elected to the Rhode Island legislature in 1802 and served in that body more than thirty years.


